EXAMINER'S AMENDMENT
	The After Final amendment filed on 01/21/2021 is considered and entered. Claims 1-3 and 5-17 are currently pending. Claims 1, 6 and 8 are amended. Claim 17 is newly added. Claim 4 was previously cancelled.
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yoshiya Nakamura on 1/27/2021 via electronic email attached herewith.

Amend the claims as follows:
Claim 6. The dried L-glutamate composition according to claim 1, which shows, after storage for one year under frozen conditions of -20°C, an activity value of the enzyme corresponding to 95% or more of the activity value observed before the storage as measured by a 3-methyl-2-benzothiazolinone hydrazone hydrochloride monohydrate (MBTH) method.

Claim 8. A method for producing a dried L-glutamate oxidase composition which consists of an L-glutamate oxidase and a disaccharide, the method comprising:
preparing an aqueous composition consisting of an L-glutamate oxidase and a disaccharide, 
dehydrating the prepared aqueous composition to obtain a dried composition, 

and measuring an enzymatic activity of the stored composition.

Claim 11. The method according to claim 8, wherein the aqueous composition consists of 0.5 to 50 mg of the disaccharide per 100 U of the L-glutamate oxidase.

Claim 12. The method according to claim 8, further comprising a prior step of producing L-glutamate oxidase from a transformed Escherichia coli or actinomycete with a foreign L-glutamate oxidase gene

Claim 13. The method according to claim 8, wherein the preparing step comprises buffering the aqueous composition to a pH range of 6.5 to 8.0.

Claim 14. The method according to claim 13, wherein the concentration of a buffering agent in the buffered aqueous composition is 100 mM or lower.

Cancel claim 17.

Reasons for Allowance
Claims 1-3 and 5-16 are allowed.  
The previous rejections of claims 1-3 and 5-7 under 35 USC 103 are withdrawn in light of the amendments to claim 1 in the AFCP2.0 response filed on 01/21/2020 above examiner’s amendments to the claims.


The following is an examiner’s statement of reasons for allowance: 
The claim limitation “composition consisting of an L-glutamate oxidase and 0.5 to 50 mg of a disaccharide per 100 U of the L-glutamate oxidase” in claim 1 and the claim limitation “preparing an aqueous composition consisting of an L-glutamate oxidase and a disaccharide” in claim 8 distinguish the instant invention from the prior art.
The closest prior art is Jansen et al. (DE102009045798), Shariat et al (Protection of lactoperoxidase activity with sugars during lyophilization and evaluation of its antibacterial properties, Research in Pharmaceutical Sciences, April 2015; 10(2): 152-160) and Sukhacheva (Extracellular L-Glutamate Oxidase of Streptomyces sp. Z-11-6: Obtainment and Properties, Microbiology, Vol. 69, No. 1, 2000, pp. 17-20.)
Jansen teaches compositions comprising many ingredients inclduing L-glutamate oxidase and disaccharides such as maltose, lactose (see par. [0022,0032,0038]).  Jansen teaches the enzyme to present in an amount of 0.0001 to 5% by weight (par. [0020]).  Jansen does not teach the amount of the disaccharide and the composition to be dried.  Jansen does not suggest a composition consisting of an L-glutamate oxidase and a disaccharide.
Sukhacheva teaches methods for isolation and purification of L-glutamate oxidase from Streptomyces (abstract). Sukhacheva teaches purifying extracellular glutamate oxidase by collecting the protein in aqueous buffer and preparing lyophilized products of the active fractions (pg. 18, Isolation and Purification of Enzyme, col. 1 last 
	Shariat teaches lyophilized protein (lactoperoxidase) compositions comprising a disaccharide selected from the group consisting of trehalose, sucrose, maltose and lactose as the only stabilizer (see Fig. 1-4). Shariat teaches the stabilizing effect is dependent on the amount of the disaccharide added and teaches the disaccharide amount to be least 1.2 gm per 100 U of protein (pg. 156 col. 1 – col. 2 para. 1). Shariat does not teach the protein to be L-glutamate oxidase. 
The cited prior art does not render obvious preparing an aqueous composition consisting of L-glutamate oxidase and a disaccharide and dehydrating the aqueous composition to produce a dried L-glutamate oxidase composition consisting of L-glutamate oxidase and a disaccharide.  Therefore the instant claims are non-obvious over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657